Citation Nr: 1327518	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder, depression, and a psychotic disorder. 

2. Entitlement to service connection for other psychiatric disorders, including posttraumatic stress disorder (PTSD), agoraphobia, claustrophobia, and a thought disorder (claimed as "unclear thoughts"). 

3. Entitlement to service connection for disorders of the left foot and toes. 

4. Entitlement to a rating in excess of 10 percent prior to August 28, 2009, and in excess of 20 percent as of August 28, 2009 for status-post left ankle sprain (left ankle disorder), including on an extraschedular basis.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Specifically, a March 2009 rating decision continued a 10 percent rating for the Veteran's service-connected left ankle disability, and a December 2009 rating decision denied reopening the claims for anxiety, depression, and psychosis; denied service connection for agoraphobia, claustrophobia, a thought disorder, tingling and numbness of the left toes, and entitlement to TDIU.  

In a January 2010 rating decision, the RO granted a 20 percent rating for the Veteran's service-connected left ankle disorder effective August 28, 2009.  However, the Veteran continued to appeal this evaluation, and this claim remains in appellate status.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  These claims are currently under the jurisdiction of the RO in St. Petersburg, Florida. 

There are also a number of other claims on appeal before the Board which are addressed in a separate decision, as the Veteran's attorney has limited his representation to the issues listed on the cover sheet of this document.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative). 

With regard to the service connection claims for various psychiatric disorders, the Veteran's representative stated in a July 2010 substantive appeal that the Veteran seeks service connection for any psychiatric disorder, however diagnosed, and thus that the disorders mentioned by the Veteran should be consolidated into a single claim.  However, some of the claimed psychiatric disorders were the subject of a final, prior decision of the RO, including depression, an anxiety disorder, and a psychotic disorder.  These claims can only be reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  Other diagnoses were not previously claimed and may be addressed on the merits.  Given this procedural posture, the claims must be separated in accordance with their respective jurisdictional stance.  Cf. Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine whether new and material evidence has been presented to reopen the claim as a jurisdictional matter).  

While the claim regarding PTSD was also the subject of a prior final denial, verification of the Veteran's previously alleged stressor warrants reconsideration of the claim under 38 C.F.R. § 3.156(c) (2012) and Mayhue v. Shinseki, 24 Vet. App. 273 (2012), as explained below.  Preliminarily, The Veteran initially did not mention his PTSD in the claims addressed in the December 2009 rating decision, and that decision does not include PTSD in its determinations.  Thus, the RO construed a March 2012 statement by the Veteran as a Petition to reopen the previously denied PTSD claim, and then denied it in a March 2013 rating decision.  The record does not show that the Veteran has yet appealed this decision.  

However, the claims for psychiatric disorders addressed in the December 2009 rating decision already encompass the issue of service connection for PTSD.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects diagnoses of PTSD and arguments that the Veteran's psychiatric disorder is related to in-service trauma.  Indeed, the Veteran specifically mentioned PTSD as one of the diagnoses he was claiming in his July 2010 substantive appeal.  Thus, the claim for PTSD is already on appeal before the Board, as this diagnosis is encompassed in the appealed denials of the other psychiatric disorders.  See id.  Accordingly, the March 2013 rating decision will be disregarded. 

Moreover, the Veteran's claim for PTSD must be reconsidered on the merits notwithstanding that it was the subject of a previous, final denial.  Specifically, service connection for PTSD was denied in a January 2007 rating decision because the Veteran's alleged stressor had not been verified.  See 38 C.F.R. § 3.304(f) (2012) (providing, in pertinent part, that, subject to certain exceptions, claims for PTSD require supporting evidence that a stressor during active service occurred).  The Veteran submitted a Notice of Disagreement (NOD) with this decision, but did not perfect his appeal with the submission of a substantive appeal following an August 2007 Statement of the Case (SOC) confirming the denial.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b) (2012) (setting forth requirements for perfecting an appeal).  Failure to timely perfect an appeal of a rating decision generally renders that decision final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  However, there are certain exceptions to this rule.  

One exception to the rule of finality is embodied in 38 C.F.R. § 3.156(c)(1), which provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Official service department records include unit history records and information obtained from the National Personnel Records Center (NPRC), which was formerly known as the U.S. Armed Services Center for Research of Unit Records (USASCRUR or CRUR).  See Vigil v. Peake, 22 Vet. App. 63, 66 (2008); Mayhue, 24 Vet. App. at 275, 279-80.  An award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  However, such records do not include records that VA could not have obtained when it previously decided the claim because the records did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the appropriate official source.  38 C.F.R. § 3.156(c)(2).  

Reconsideration under section 3.156(c) is warranted with regard to the service connection claim for PTSD.  The Veteran had submitted an April 2006 statement in which he described seeing another service member fatally lacerated by a falling blade when the hydraulics gave out while he was performing maintenance on an "earth mover."  The Veteran specified that the incident occurred in the fall of 1982 at Ft. Irwin in California.  He also provided his unit assignment at the time of the incident, which moreover was readily available through his service personnel records.  However, the Veteran could not remember the name of the service member who was killed, and the RO did not attempt to verify this stressor.  Instead, the RO issued a September 2006 memorandum for the file finding that the Veteran had not provided specific names or dates to warrant undertaking verification of it through CRUR.  

Since the January 2007 decision was issued, the Veteran submitted a September 2012 statement in which he again related the stressor and indicated that it occurred in October 1982.  He also stated that the name of the service member who died was J.B.  This information was supplied to the NPRC.  While the NPRC could not verify that a J.B. died in active service, it was able to verify through the United States Army Combat Readiness/Safety Center incidents occurring in California from August 1982 to December 1982 and that a service member with a different name, M.B., was killed when performing maintenance on the hydraulic system of an M578.  The service member had removed the hydraulic hose, which caused the blade to lower and pin him to the ground.  He sustained chest injuries that resulted in respiratory failure.  The NPRC stated that the incident occurred at Ft. Irwin in mid-November 1982.  

While the Veteran did not correctly remember the name of the service member who was killed, or, it seems, the type of vehicle he was working on, these details are not necessarily material to the issue of whether he witnessed the incident discussed above.  It is certainly plausible that he may have witnessed this incident and yet not remembered the name of the service member.  Moreover, whether or not the Veteran personally knew the service member would not necessarily affect the potentially traumatizing effects of witnessing such an event.  

Because the NPRC was able to verify the Veteran's stressor based on the same  information provided by the Veteran during his initial claim for PTSD (clearly the name he supplied in February 2012 did not make a difference, as it was incorrect), and because the NPRC's verification of this stressor was not already of record at the time the claim was first denied, section 3.156(c)(1) applies, and the claim must be reconsidered.  See Mayhue, 24 Vet. App. at 279-80 (holding that when VA had sufficient information to verify a stressor through the JSRRC (formerly CRUR) based solely on information already in the claims file at the time of the original claim, such as service personnel records, and failure to verify the stressor was due to administrative error on the part of VA in not attempting such verification, the subsequent verification of the stressor does not trigger the operation of section 3.156(c)(2)).  There is no indication that the NPRC would not have been able to verify the stressor at the time of the Veteran's original claim had the RO provided this records repository with the information supplied by the Veteran. 

Accordingly, the service connection claim for PTSD must be reconsidered on the merits, and need not be reopened with new and material evidence.  See 38 C.F.R. § 3.156(c).  However, an award of benefits will only be retroactive if based on this stressor or another incident alleged during the initial claim and subsequently verified in a similar manner.  See 38 C.F.R. § 3.156(c)(4). 

Concerning the claim for disorders of the left foot and toes, the Veteran's representative did not mention these disorders in the February 2010 NOD to the December 2009 rating decision.  See 38 C.F.R. § 20.200 (2012) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing).  When several issues are addressed in a rating decision, as was the case with the December 2009 decision, the specific determinations with which the claimant disagrees must be identified in the NOD.  See 38 C.F.R. § 20.201 (2012).  However, this claim was later specifically mentioned in the July 2010 substantive appeal, and in this context the Veteran clearly expressed his desire for appellate review of this claim.  See id. (providing, in pertinent part, that a NOD is a written communication from a claimant, or his or her representative, expressing dissatisfaction or disagreement with an adjudicative action by the agency of original jurisdiction (AOJ) and a desire for appellate review).  As the statement regarding this claim in the July 2010 substantive appeal is dated within one year of the December 2009 rating decision, it serves as a timely NOD to that decision's denial of service connection for tingling and numbness of the left toes.  See 38 C.F.R. § 20.302(a) (2012) (providing, in pertinent part, that a NOD must be submitted within one year from the date that notice is mailed to the claimant of the determination by the AOJ).  

Although the December 2009 rating decision only mentions tingling and numbness of the left toes, the Veteran's claim clearly encompasses any and all disorders of the left foot, as reflected in the treatment records and in subsequent statements he submitted.  See Clemons, 23 Vet. App. at 5; see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant adequately describes the nature of the disability for which benefits are being sought by referring to a body part or system, or describing the symptoms of the disability). 

Because an SOC has not been issued on the service connection claim for disorders of the left foot and toes, the July 2010 statement cannot serve as a substantive appeal concerning this claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2012).  Thus, as will be discussed in the REMAND portion of this decision below, the Veteran must still submit a substantive appeal after the SOC is issued in order to secure appellate review by the Board. 

Because the claim for disorders of the left foot and toes is already on appeal, a May 2013 decision which declined to reopen what was construed as a new claim for these disorders will be disregarded.  See Jones v. Shinseki, 619 F. 3d 1368, 1373 (Fed. Cir. 2010) (holding that a claim is left pending in appellate status when an SOC is not issued in response to a NOD, unless an identical claim is subsequently denied by a Board decision); Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) (holding that that a subsequent RO decision, as opposed to a Board decision, does not resolve a prior claim left pending in appellate status by virtue of a NOD); see also 38 C.F.R. §§ 19.26, 19.29 (2012) (setting forth requirements for issuing SOC).

In a February 2012 statement, the Veteran argued, through his representative, that the December 2009 rating decision committed clear and unmistakable error (CUE) in denying service connection for disorders of the left foot and toes, and therefore that the denial should be reversed and the claim granted.  However, because this decision is not yet final, there is no legal basis to challenge it collaterally with a motion to reverse it on the basis of CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994). 

The Veteran recently submitted claims based on radiation and asbestos exposure, as well as a claim for an automobile allowance.  These issues have not yet been addressed by the RO as agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

PTSD

On remand, after obtaining any further verification needed to confirm that the Veteran's unit was stationed at Ft. Irwin in mid-November 1982-when the alleged stressor of seeing another service member killed by a falling blade occurred-the Veteran should be scheduled for a VA PTSD examination to assess the likelihood that his PTSD was caused or aggravated by this incident. 

In statements dated in April 2006 and January 2007, the Veteran also provided the name of a service member, D.D., who allegedly committed suicide after she was sent to Walter Reed Army Hospital following several other suicide attempts.  According to the Veteran, she had been put in his "charge," as he was someone with whom she felt comfortable talking.  The Veteran stated that her suicide had a great impact on him.  He stated that her suicide occurred around September 1986, while he was still on active duty, and provided his unit information at the time she was placed in his charge in 1986.  The RO should make appropriate attempts to verify whether there was a service member named D.D. in the Veteran's unit who committed suicide around September 1986 at Walter Reed Army Hospital.  If the Veteran's account is adequately supported, a VA opinion should be obtained as to the likelihood that he has PTSD or another psychiatric disorder caused or aggravated by this incident.  

Other Psychiatric Disorders

A decision on the issue of whether new and material evidence has been received to reopen the previously denied service connection claims for an anxiety disorder, depression, and a psychotic disorder, and whether service connection is warranted for agoraphobia, claustrophobia, and a thought disorder ("unclear thoughts") will be deferred pending further development of the PTSD claim, as all of the psychiatric disorder claims are to some extent interdependent.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue); see also Clemons, 23 Vet. App. at 5.  

Left Foot and Toes

Because the Veteran submitted a timely NOD to the December 2009 rating decision in a July 2010 statement (which also served as a substantive appeal with regard to other claims), in which he contested the denial of service connection for disorders of the left foot and toes, an SOC must be issued unless the claim is granted.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2012) (setting forth requirements for issuing an SOC); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, after issuance of the SOC, the Veteran must perfect the appeal by filing a timely substantive appeal in order for this claim to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2012); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  If the RO is unable to grant the claim, the RO should consider providing a VA examination and opinion, in light of a September 2005 private treatment record indicating that the Veteran's left foot pain is related to his service-connected left ankle disorder.

Increased Rating for Left Ankle Disorder

Since the increased rating claim for a left ankle disorder was last adjudicated in a June 2010 SOC, the Veteran was afforded a VA examination of the left ankle in January 2011, which was prior to certification of this appeal and transfer of the case to the Board.  However, the RO did not subsequently readjudicate the claim in a Supplemental Statement of the Case (SSOC).  The Board may not consider the results of this examination in the first instance.  See 38 C.F.R. § 19.37 (2012).  Thus, a remand is warranted so that the RO can review this additional evidence and readjudicate the claim. 

The record also shows that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  The July 2009 SSA decision granting benefits is in the file, but no other SSA records have been obtained.  Where VA has notice that the claimant is receiving SSA benefits, and that records from that agency may be relevant, VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) includes acquiring a copy of the decision granting Social Security disability benefits, and the supporting documents on which the decision was based.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Hayes v. Brown, 9 Vet. App. 67 (1996).  

Thus, on remand, the RO must attempt to obtain any relevant outstanding SSA records. 

TDIU

Resolution of the issue of entitlement to TDIU, to include whether schedular consideration is warranted, is dependent on the outcome of the other claims on appeal.  Accordingly, the Board will defer consideration of this issue at this time.  See Harris, 1 Vet. App. at 183. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any relevant outstanding SSA records.  

2. Determine whether further verification is warranted as to whether the Veteran's unit was stationed at Ft. Irwin, California in mid-November 1982.  The JSRRC has confirmed that a service member was fatally injured by a falling blade at this training facility in November 1982, but it is unclear whether there is sufficient confirmation that the Veteran was stationed there at that time. 

3. Unless the evidence clearly shows that the Veteran was not stationed at Ft. Irwin in November 1982, he should be scheduled for a VA PTSD examination to assess the likelihood that his PTSD was caused or aggravated by witnessing a service member killed by a falling blade while performing maintenance on a vehicle, as described by him.  

The following considerations will govern the examination: 
a) The entire claims file, including a copy of this remand, must be made available to the examiner.  The examiner must indicate in the examination report that the claims file has been reviewed.
b) The examiner should render an opinion as to whether the Veteran's reported experience of witnessing a service member killed by a falling blade while performing maintenance on a vehicle at Ft. Irwin caused or aggravated his PTSD. 
c) In addition to reviewing all pertinent records in the claims file, the examiner should consider the following evidence:  
i.     A December 2005 private psychiatric evaluation which reflects that the Veteran had PTSD symptoms following a November 2005 motor vehicle accident (MVA) that also triggered traumatic memories of witnessing the service member killed by a falling blade.  The report states that although the Veteran had "bad dreams" after separation from service in 1986, his "military-related nightmares" ceased by 1996 or 1997 until retriggered by the November 2005 MVA.  The psychologist rendered a diagnosis of PTSD that was "MVA-related, retriggering combat-related PTSD that had been . . . resolved prior to MVA."
ii.      A May 2006 private treatment record authored by the same psychologist which states that the Veteran had dreams of firefights and was "reliving battles," notwithstanding the fact that he did not have combat service.  This record also states that the Veteran's wife drove since the MVA. 
d) The examiner must provide a complete explanation for the opinion stated, based on his or her clinical experience, medical expertise, and established medical principles.
If the examiner is unable to render the requested opinion without resort to pure speculation, the examiner should so state and provide a complete explanation.

4. The RO should make appropriate attempts to verify whether there was a service member named D.D. in the Veteran's unit who committed suicide around September 1986 at Walter Reed Army Hospital.  If this incident is verified, then the VA examiner should also render an opinion as to whether the Veteran has a psychiatric disorder, including PTSD, related to this experience. 

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim for PTSD, agoraphobia, claustrophobia, and a thought disorder ("disordered thoughts") on the merits, and also adjudicate the issue of whether new and material evidence has been received to reopen the claims for depression, an anxiety disorder, and a psychotic disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6. Provide the Veteran with a SOC addressing the service connection claim for disorders of the left foot and toes, unless the claim can be granted.  If this claim cannot be granted based on existing evidence, consider obtaining a VA examination and opinion, in light of a September 2005 private treatment record indicating that the Veteran's left foot pain is related to his service-connected left ankle disorder.

The Veteran should be informed that he must file a timely and adequate substantive appeal after issuance of the SOC in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

7. Review the January 2011 VA examination report reflecting an examination of the left ankle, and then, after conducting any further development that may be warranted, readjudicate the claim for an increased rating for the left ankle in an SSOC.  The Veteran and his representative should be furnished a copy of the SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

8. After adjudication of the above claims, as well as the claims addressed concurrently in a separate decision, readjudicate the issue of entitlement to TDIU following any additional development that may be warranted. 
If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

